ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 19-27 and 39 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 28-36, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 28-36 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 1, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
Claims 19-36 and 39 are allowed.  The prior art does not teach or suggest a laminate comprising a base substrate, and a coating layer formed on the base substrate, where the coating layer includes copper alloy portions derived from precipitation-hardening copper alloy particles, and hard particle portions which are harder than the copper alloy portions, the hard particle portions being derived from hard particles, where the portions bond with each other via an interface, where each of the hard particle portions has a non-spherical shape, where an aspect ratio of the hard particle portions is 1.3 or more in a median value, and where an average particle size of the copper alloy particles and the hard particles are within a range of 15.8µm to 40µm.  Further there is insufficient evidence such that one of ordinary skill in the art at the time of the invention would have found it obvious to modify known copper based laminate materials to conform to the claimed configuration and proportions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Adam Krupicka/Primary Examiner, Art Unit 1784